Exhibit 99.3 Unaudited Pro Forma Consolidated Balance Sheet As of March 31, 2007 (In Thousands) Pro Forma Pro Forma Consolidated TXCO Output Adjustments Balance Sheet Assets Current Assets Cash and equivalents $3,668 $3,180 $ - $6,848 Accounts receivable, net 9,725 5,830 (1,216 ) (1) 14,339 Federal income tax receivable 9,734 - - 9,734 Prepaid expenses and other 3,297 298 (130 ) (1) 5,690 2,225 (2) Total Current Assets 26,424 9,308 879 36,611 Property and Equipment, net 136,876 98,714 (19,865 ) (1) 251,850 102,587 (2) 9,452 (3) 40,953 (3) 26,673 (4) (102,587 ) (5) (40,953 ) (5) Other Assets Deferred tax asset 513 - - 513 Debt issue costs, net of amortization - 127 (127 ) (3) - Other assets 2,539 371 (2,000 ) (2) 796 22 (3) (136 ) (4) Total Other Assets 3,052 498 (2,241 ) 1,309 Total Assets $166,352 $108,520 $14,898 $289,770 Liabilities and Stockholders' Equity Current Liabilities Accounts payable, trade $10,611 $4,688 $(102 ) (1) $15,038 (159 ) (2) Undistributed revenue 429 429 Notes payable 262 262 Derivative settlements payable 52 52 Accrued derivative obligation - short-term 125 4,515 (2,073 ) (3) 126 (2,441 ) (4) Other payables and accrued liabilities 6,017 424 (59 ) (1) 6,382 Total Current Liabilities 17,496 9,627 (4,834 ) 22,289 Long-Term Liabilities Long-term debt 22,851 60,494 121,817 (2) 121,817 (22,851 ) (2) (48,519 ) (3) (11,975 ) (4) Deferred income taxes 15,140 15,140 Asset retirement obligation 3,111 762 (248 ) (1) 3,625 Total Long-Term Liabilities 25,962 76,396 38,224 140,582 Stockholders' Equity Preferred stock - Common stock 334 3 (2) 337 Additional paid-in-capital 122,618 3,997 (2) 126,615 Retained earnings 726 22,497 (20,802 ) (1) 731 5 (2) 100,892 (3) 40,953 (4) (102,587 ) (5) (40,953 ) (5) Accumulated other comprehensive loss, net of tax (319 ) (319 ) Less treasury stock, at cost (465 ) (465 ) Total Stockholders' Equity 122,894 22,497 (18,492 ) 126,899 Total Liabilities and Stockholders' Equity $166,352 $108,520 $14,898 $289,770 See accompanying notes to unaudited pro forma consolidated financial statements - 1 - Unaudited Pro Forma Consolidated Statement of Operations Three Months Ended March 31, 2007 (In Thousands, Except per Share Amounts) Pro Forma Pro Forma Statement TXCO Output Adjustments of Operations Revenues Oil and gas sales $8,725 $6,561 $(1,772) (6) $14,594 1,080 (10) Gas gathering operations 2,494 2,494 Other operating income 1 92 93 Total Revenues 11,220 6,653 (692) 17,181 Costs and Expenses Lease operations 2,660 1,625 (119 ) (6) 4,166 Production taxes 494 363 857 Exploration expenses, including dry hole costs 375 375 Impairments and abandonments 686 686 Gas gathering operations 2,881 2,881 Depreciation, depletion and amortization 4,916 3,096 (1,004 ) (6) 8,474 1,466 (7) General and administrative 1,804 1,488 (737 ) (8) 2,555 Total Costs and Expenses 13,816 6,572 (394 ) 19,994 (Loss) from Operations (2,596 ) 81 (298 ) (2,813 ) Other Income (Expense) Derivative mark-to-market loss - - Derivative settlements loss - - Interest expense (277 ) (1,409 ) (1,083 ) (9) (2,769 ) Interest income 26 39 65 Loan fee amortization (10 ) - (10 ) Total Other Income (Expense) (261 ) (1,370 ) (1,083 ) (2,714 ) (Loss) before income taxes (2,857 ) (1,289 ) (1,381 ) (5,527 ) Income tax (benefit) expense (965 ) (908 ) (11) (1,873 ) Net (Loss) $(1,892 ) $(1,289 ) $(473 ) $(3,654 ) (Loss) Per Share Basic (loss) per share $(0.06 ) $(0.11 ) Diluted (loss) per share $(0.06 ) $(0.11 ) Shares outstanding Basic 32,985 339 (12) 33,324 Diluted 32,985 339 (12) 33,324 See accompanying notes to unaudited pro forma consolidated financial statements - 2 - Notes to March 31, 2007 Unaudited Pro Forma Consolidated Statements: (1) In accordance with the terms of the asset purchase agreement between TXCO and Output, TXCO did not acquire all or a portion of the assets, assume the liabilities or retain the equity represented in the applicable line items from Output. (2) Reflects TXCO's new credit facility and common stock issued to complete the Output acquisition and funds utilized to pay off the old credit facility. (3) Reflects acquisition adjustment of Output's assets, liabilities and equity and the pay off of Output's existing debt. (4) Reflects acquisition adjustment of OPEX's assets, liabilities and equity and the pay off of OPEX's existing debt. (5) Eliminate intercompany transactions for consolidation. (6) Represents revenue and expenses directly related to Output's California operations that were not acquired by TXCO. (7) Adjustment to depletion expense reflecting the $36 million step-up in oil and gas propertiesas a result of the acquisition. (8) Represents salary and payroll related expenses ofnon-continuing employeesof Output and certain professional fees not expected to occur in the combined organization.As a result of the acquisition, the positions of the non-continuing employees of Output were eliminated and the non-continuing employees are not employed by TXCO Resources. (9) Represents additional interest expense due to new debt structure as a result of the acquisition of Output. (10) Reflects elimination of hedging transactions as a result of the termination of the hedges in connection with the acquisition. (11) Reflects an adjustment to record income tax expense on Output's pretax income and for the effects of the pro forma adjustments using TXCO's effective tax rate of 34%.Calculated as follows: Output's 3/31/2007 loss before taxes $ (1,289 ) Net effect of pro forma adjustments on income before taxes (1,381 ) Pro forma loss before taxes (2,670 ) TXCO's effective tax rate 34% Output's provision for decreased income taxes at TXCO's effective rate (908 ) Less Output's 3/31/2007 income tax expense - Pro forma adjustment to decrease provision for income taxes $ (908 ) (12) Reflects additional shares issued as partialfunding for the acquisition of Output. - 3 -
